705 S.E.2d 368 (2010)
STATE
v.
Michael Andrew ROUGHTON.
No. 9P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Roughton, Michael Andrew.
Howard S. Boney, Jr., District Attorney, for State.
The following order has been entered on the motion filed on the 11th of January 2010 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference this the 15th of December 2010."